DETAILED ACTION 
The present application, filed on 11/19/2018 is being examined under the AIA  first inventor to file provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 2/16/2021. 

Overall, Claims 1-2 are pending and have been considered below.  


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 2/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and the therefrom dependent claims are directed respectively to a computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites receiving a pre-approved credit offer. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing a user credit for certain commercial activities. Examiner also notes that providing credit is integral part of commercial activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, the remaining positively recited elements of the independent claims are directed to responding to a shopping incentive offer, providing a zip code associated with the user. These claim elements amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)).   

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining positively recited elements of the independent claims are directed to responding to a shopping incentive offer, providing a zip code associated with the user. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to receiving an additional shopping incentive offer, receiving a digital credit account identifier. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig5 and [0063]-[0069], including among others processor, computer usable memory, data storage, signal generator/receiver, communication interface, i/o device, cursor control, alpha-numeric input, display device. 

When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-2 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maya (US 2006/0068898), in view of Elliott et al (US 2006/0149630).  
Regarding Claims 1 – Maya discloses: A non-transitory computer-implemented method for mobile credit acquisition, the method comprising: 
	receiving a pre-approved credit offer in conjunction with said shopping incentive at …. {see at least fig5, rc122, rc124, rc126, rc132, [0124] Referring now to FIG. 5, a screen shot of the display device 16 or 18 of gaming device 10 is illustrated as screen 120. Screen 120 further describes the bonus games mentioned in connection with FIG. 4 via message 106. Screen 120 includes an initial credits display 122, a credits paid for display 124, and additional credits display 126 and a remaining initial credits display 128. Those displays illustrate that the player received one hundred initial credits from the player's game-credit card 70. The player or a donator of card 70 paid for the one hundred credits as shown in display 124. Display 126 shows the player that the player eventually receives ten additional or bonus credits, a first one of the monetary incentives or bonuses discussed above in connection with FIG. 4. Display 128 illustrates that the player has consumed or used all of the initial credits; [0063]-[0065] through a conventional phone or other data transmission line, digital signal line (DSL), T-1 line, coaxial cable, fiber optic cable, wireless gateway or other suitable connection. In this embodiment, players may access an internet game page from any location where an internet connection and computer, or other internet facilitator are available. The expansion in the number of computers and number and speed of internet connections in recent years increases opportunities for players to play from an ever-increasing number of remote sites. It should be appreciated that enhanced bandwidth of digital wireless communications may render such technology suitable for some or all communications according to the present invention, particularly if such communications are encrypted. Referring to credit offer as “pre-approved”, absent any form or structure to distinguish it from any kind of offer, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}  

Maya does not disclose, however, Elliot discloses: 
	responding electronically to a shopping incentive offer via a mobile device; {see at least fig1, rc110; fig3, rc306, rc308, rc310, rc311, [0028] If mobile subscriber 110 responds to the advertisement, the response is forwarded 310 through the network 108 to application distributor 102 and subsequently 311 to advertising intermediary 104, which then obtains and sends 312 additional information to the mobile user 110 at the mobile user's specified e-mail or postal mail address. Note that in an alternative embodiment, the response is forwarded directly to advertising intermediary 104 instead of via application}   
	providing a zip code associated with a user of the mobile device in said responding; and {see at least fig1, rc110; fig3, rc306, rc308, rc310, rc311, [0028] If mobile subscriber 110 responds to the advertisement, the response is forwarded 310 through the network 108 to application distributor 102 and subsequently 311 to advertising intermediary 104, which then obtains and sends 312 additional information to the mobile user 110 at the mobile user's specified e-mail or postal mail address. Note that in an alternative embodiment, the response is forwarded directly to advertising intermediary 104 instead of via application (postal mail address reads on zip code)}  
	… said mobile device … {see at least fig1, rc110, [0013]-[0014]}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Maya to include the elements of Elliot.  One would have been motivated to do so, in order to keep statistics about user who respond.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Maya evidently discloses receiving a credit offer.  Elliot is merely relied upon to illustrate the functionality of providing a ZIP code in the response to a shopping incentive offer in the same or similar context.  As best understood by Examiner, since both receiving a credit offer, as well as providing a ZIP code in the response to a shopping incentive offer are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Maya, as well as Elliot would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Maya / Elliot. 

Regarding Claim 2 – Maya, Elliot discloses the limitations of Claim 1. Maya further discloses:  
	receiving an additional shopping incentive offer at … , said additional shopping incentive becoming available after said user successfully completes the pre-approved credit offer; and {see at least fig5, rc122, rc124, rc126, rc132, [0124] Referring now to FIG. 5, a screen shot of the display device 16 or 18 of gaming device 10 is illustrated as screen 120. Screen 120 further describes the bonus games mentioned in connection with FIG. 4 via message 106. Screen 120 includes an initial credits display 122, a credits paid for display 124, and additional credits display 126 and a remaining initial credits display 128. Those displays illustrate that the player received one hundred initial credits from the player's game-credit card 70. The player or a donator of card 70 paid for the one hundred credits as shown in display 124. Display 126 shows the player that the player eventually receives ten additional or bonus credits, a first one of the monetary incentives or bonuses discussed above in connection with FIG. 4. Display 128 illustrates that the player has consumed or used all of the initial credits; [0063]-[0065] through a conventional phone or other data transmission line, digital signal line (DSL), T-1 line, coaxial cable, fiber optic cable, wireless gateway or other suitable connection. In this embodiment, players may access an internet game page from any location where an internet connection and computer, or other internet facilitator are available. The expansion in the number of computers and number and speed of internet connections in recent years increases opportunities for players to play from an ever-increasing number of remote sites. It should be appreciated that enhanced bandwidth of digital wireless communications may render such technology suitable for some or all communications according to the present invention, particularly if such communications are encrypted. Referring to credit offer as “pre-approved”, absent any form or structure to distinguish it from any kind of offer, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}  
	receiving a digital credit account identifier at said mobile device after said user successfully completes the pre-approved credit offer, said digital credit account identifier instantly available to be used as a form of payment. {see at least fig4, [0112]-[0114] Display device 16 or 18 in FIG. 4 shows an additional credit display 20, which is shown originally in FIGS. 1A and 1B (reads on account identifier). The claim element “said digital credit account identifier instantly available to be used as a form of payment” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. The reference is provided for the purpose of compact prosecution. Referring to credit offer as “pre-approved”, absent any form or structure to distinguish it from any kind of offer, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}  

Elliot further discloses:  
	… said mobile device … {see at least fig1, rc110, [0013]-[0014]}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Maya, Elliot to include additional elements of Elliot.  One would have been motivated to do so, in order to provide users the opportunity to go mobile.  In the instant case, Maya, Elliot evidently discloses responding to a shopping incentive offer and receiving a credit offer.  Elliot is merely relied upon to illustrate the additional functionality of a mobile device in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Applicant respectfully points out that Claim 1 recites a method. E.g., the preamble of Claim 1, "A non-transitory computer-implemented method for mobile credit acquisition, the method comprising”” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. The relevant part of the eligibility rejection in the non-final Office Action from 11/16/2020 reads: 
  “Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and the therefrom dependent claims are directed respectively to a computer implemented method, to computer executable instructions stored on a non-transitory storage medium and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.”
In fact, the rejection paragraph discloses three different categories, which includes “a computer implemented method.” 
Therefore, the identification of the claim category is correct. To avoid any confusion, the other two categories, i.e. “computer executable instructions stored on a non-transitory storage medium and a system” have been eliminated from the eligibility analysis in the instant Office Action. 

Applicant submits “Thus, Applicant submits the rejection of Claims 1 and 2 under 35 U.S.C. §101 is incorrect on its face.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. The remark is moot. See response immediately above.   

Applicant submits that the eligibility rejection reads in a relevant paragraph “… therefrom dependent claims, …” while the instant application has only one dependent claim. Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Examiner points out that the formulation is a generic one, i.e. it refers to any number of depend claims, including a single dependent claim. In addition, a change to a form that discloses a single dependent claim (“… therefrom dependent claim, …”) would not change anything in the rejection logic. Therefore, Examiner chooses not to make any such change. 

Applicant submits “Moreover, regarding the statement, that "Examiner recommends amending the claim to clearly include hardware in order to overcome this rejection."” 
First, this is a recommendation, not a rejection. Second, this recommendation was an oversight on Examiner’s part. Third, after further consideration the recommendation is withdrawn.   


It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits “Specifically Applicant respectfully submits that Maya does not disclose a method for mobile credit acquisition.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. First, based on the application specification description of “mobile credit,” Elliott discloses a method for mobile credit acquisition as described by the application specification.
Second, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In sum piecemeal analysis of references is not a proper examination practice. Where a rejection rests on the combined disclosures in the references, an applicant/ appellant cannot establish nonobviousness by attacking the references individually. See In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).

Applicant submits “To rely on a reference under 35 U.S.C. 103, it must be analogous prior art.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. In response to applicant's argument that Maya is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Maya discloses “receiving a credit offer,” which is the particular problem Applicant was concerned. 
Therefore, Maya can be considered to be analogous art.   


The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at (469)295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622